Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 6-8, 11-12, 17-19, 21, 23-24 are pending.

Allowable Subject Matter
Claims 1-2, 6-8, 11-12, 17-19, 21, 23-24 are allowed (renumbered claims 1-13, respectively).

The following is an examiner’s statement of reasons for allowance: 

Applicant’s Arguments/Remarks dated 10/14/2021 with respect to prior art not teaching “wherein the DCI format indicates a starting narrowband and a number of consecutive physical resource blocks (PRBs) allocated in a scheduling instance to the machine type communication device”, as claimed, are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al. (US# 2013/0102320 – which teaches of DCI format scheduling uplink resources), Choi et al. (US# 9,220,092 – which teaches of decoding downlink based on DCI format), Nishio et al. (US# 2013/0223394 – which teaches of DCI format indicating if allocated resource blocks are consecutive).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEVE R YOUNG/Primary Examiner, Art Unit 2477